The defendant was indicted at the District Court of Hayrnarket, “ for taking his seat as a justice of the peace in the county of Lou-don, the 9th of August, 1803, on the bench of the said county court, and acting as a justice and member of the court then and there sitting, in giving his vote upon a judicial question and examination at the time depending in the said court, and in signingthe minutes of its proceedings as presiding justice thereof, while he the said John Alexander was in a state of intoxication, from the drinking of spiritous liquors, which rendered him incompetent to the discharge of his duty with decency, decorum, and discretion, 157 *and disqualified him from a fair and full exercise of his understanding in matters and things at the time and place last mentioned judicially before him, to the great disgrace of the administration of public justice, and to the evil example of persons in authority ; whereby the said John Alexander was guilty of misbehaviour in his office of justice of the peace in and for the said county of Loudon, against the peace and dignity of the commonwealth.”
The jury found the defendant guilty, and assessed his fine to fifty dollars. The attorney for the commonwealth moved for a judgment for the fine, and also that the defendant be removed from his office of justice of the peace for the said county. The district court “doubting whether it had authority to remove the defendant from his office aforesaid, and also whether evidence could be exhibited to the court after the discharge of the jury before whom the issue was tried, to prove the general ill conduct, and maladministration of the defendant in his said office, thereby to shew him to be a proper object for removal,” adjourned the case to the general court.
June 13, 1808. The court, consisting of judges Tyler, Nelson, White, Stuart, Brooke and Holmes, unanimously decided, “that judgment of a motion from the 158 *office of justice of the peace ought to be rendered against the said John Alexander, and that no further testimony is admissible before the district court. ’ ’